Citation Nr: 1003892	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 1998, for the grant of an increased rating to 60 percent 
for herniated nucleus pulpous at L4-5, fibromyositis and 
lumbosacral paravertebral muscles, for purposes of accrued 
benefits.  

2.  Entitlement to an effective date earlier than November 
13, 1998, for a total rating for compensation purposes based 
on individual unemployability (TDIU), for accrued benefits 
purposes.  

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The Veteran had active service from January 1952 to January 
1954.  The Veteran died in December 2003, and the appellant 
is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision by the 
RO which denied the benefits currently on appeal.  

In August 2006, the Board denied the appellant's claim and 
she appealed that decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  
Pursuant to an October 2007 joint motion, the Court vacated 
the Board's decision and remanded the matter for compliance 
with the terms of the joint motion.  The Board remanded the 
appeal for additional development in January 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Case law and VA regulations dictate that VA must make a 
reasonable effort to assist the appellant in the development 
of his or her claim and to obtain relevant records, 
particularly when the information sought is within the 
control of a Federal agency, such as, VA or Social Security 
Administration, subject to any supervening laws concerning 
the release of privileged information.  With respect to 
records within the control of a governmental agency, VA is 
required to make as many requests as necessary to obtain the 
records until it is informed by that agency that the records 
either do not exist or are no longer in their custodial 
control.  38 C.F.R. § 3.159(c)(2) (2009).  

In this case, the Board remanded the appeal in January 2008, 
to obtain VA treatment records prior to the Veteran's death.  
The Board identified specific periods for which there were no 
VA treatment records in the claims file and requested the AMC 
to obtain any records from those periods and associate them 
with the claims file.  A letter from San Juan VAMC, dated in 
June 2003, in response to the AMC's request for these 
records, was to the effect that a request for retrieval of 
the retired paper record was made, and that those records 
would be forwarded upon their receipt.  However, it does not 
appear that any paper record was retrieved, nor was any 
indication given that no such records exist.  Nevertheless, 
the claims file was subsequently returned to the Board by the 
AMC without further explanation.  

Although the letter from VAMC San Juan included a detailed 
list, by dates and various clinic at which the Veteran 
received treatment between 1994 and 2003, it did not include 
any specific medical findings.  It is the actual treatment 
records which are relevant to the appellant's claim and must 
be obtained.  If the records have been lost or are 
unavailable, a memorandum to that effect must be included in 
the file.  

The failure to obtain identified records within the control 
of a Federal agency or, at the very least, confirmation that 
the records were destroyed or are otherwise unavailable, 
violates VA's duty to assist under 38 C.F.R. § 3.159 and, in 
this case, the holding in Stegall v. West, 11 Vet. App. 268 
(1998).  Because the remand instructions were not complied 
with fully, the Board is compelled to remand the appeal.  Id; 
see also 38 C.F.R. § 19.9 (2009).  

Finally, the Board notes that a copy of the supplemental 
statement of the case (SSOC) mailed to the appellant by AMC 
in December 2009, was incorrectly addressed and was returned 
by the U. S. Postal Service and marked as "no such 
address."  The appellant's current mailing address is 
identified clearly in the claims file.  Therefore, the AMC 
should ensure that a copy of the December 2009 SSOC is mailed 
to the appellant at her correct address of record.  

Accordingly, the claim is REMANDED to the AMC for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should ensure that a copy of 
the December 2009 SSOC is mailed to the 
appellant at her correct address of 
record.  

2.  Appropriate steps should be taken to 
obtain copies of all of the Veteran's 
treatment records from VAMC San Juan for 
the following periods:  
a)  August 1993 through June 1995;
b)  July 1996 to July 1997; and
c)  January 2000 through December 2003.  
The actual records or copies thereof 
should be obtained and associated with 
the claims file.  If any records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims.  
If the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

